Opinion by
Sullivan, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) squawker balloons and so-called cigarette whistles or noisemakers, not toys, in chief value of bamboo, at 45 percent under paragraph 409, Abstracts 40493 and 39509 followed; (2) tennis rackets similar to those the subject of Woolworth v. United States (T. D. 48573) at 30 percent under paragraph 1502; and (3) siren whistles and horns like those the subject of Abstracts 39948 and 40480 at 45 percent under paragraph 397.